PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
ROMERO, DAVID 
Application No.: 16/373,392
Filed:   April 02, 2019
Attorney Docket No.:  ETSR-04202019-002-US   
:
:
:             DECISSION ON PETITION
:
:



This is a decision on the petition filed June 02, 2021, under the unintentional provisions of 37 CFR § 1.137(a), to revive the above-identified application.
 
The petition under 37 CFR § 137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed July 10, 2020.  A Notice of Abandonment was mailed on October 15, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lacks item(s) (1).

Regarding requirement (1)  the declaration received on June 02, 2021, cannot be accepted, as it fail to comply with 37 CFR 1.63 3(a), the declaration fails to include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted and state that the application was made or was authorized to be made by the person executing the oath or declaration.  Petitioner must use the current declaration (37 CFR 1.63) form (AIA /01).  This form may be obtain from our website www.uspto.gov form number PTO/AIA /01.  Accordingly, the petition cannot be granted at this time.
Petitioner need to submit a new declaration and a renewed petition, the office notice that the 137(a) petition contains blurriness which make the 137(a) petition it difficult to read.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	David L. Romero
	545 Sweet Pea Place
	Encinitas, CA 92024




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)